DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 03/27/2020 and 08/04/2021. An initialed copy is attached to this Office Action.
Claim Objections
Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kailasam et al. (USPG Pub No. 2017/0371218), hereinafter “Kailasam”.

Regarding claim 2, Kailasam discloses wherein the light transmitting electrically conductive layer (104) has a surface resistance value of 50 Ω/□ or less (Paragraph 71). 
Regarding claim 3, Kailasam discloses wherein the first indium-based electrically conductive oxide layer and the second indium-based electrically conductive oxide layer are each an amorphous film (Paragraphs 71, 225). 
Regarding claim 4, Kailasam discloses wherein the glass film has a thickness of from 20 μm to 200 μm (Paragraph 179). 
Regarding claim 5, Kailasam discloses a light transmitting electrically conductive glass film (100) (see Fig. 1A, Paragraph 83), comprising: a glass film (102) (see Fig. 1A); and a light transmitting electrically conductive layer (104) arranged on one side of the glass film (102) (see Fig. 1A), wherein the light transmitting electrically conductive layer (104) includes a first indium-based electrically conductive oxide layer (Paragraph 71, Lines 24-31), a metal layer (Paragraph 71, Lines 24-31), and a second indium-based electrically conductive oxide layer in the stated order from a glass film side (102) (see Fig. 1A, Paragraph 71, Lines 24-31).
Regarding claim 7, Kailasam discloses an electrochromic light adjusting element (see Fig. 1A, Paragraph 83), comprising: the electrochromic light adjusting member (100) of claim 1; and an electrode substrate (106c), wherein the electrode substrate (106c) is arranged on an electrochromic light adjusting layer (106a) side of the electrochromic light adjusting member (106) (see Figs. 1A-C, Paragraph 76).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/30/2021